 USA vs.      Ezequiel Christopher Barragan                                     Docket No.:      CR 18-00053-AB


         7.   Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the registration current, in
              each jurisdiction where the defendant resides, where the defendant is an employee, and where the defendant is a student, to the
              extent the registration procedures have been established in each jurisdiction. When registering for the first time, the defendant
              shall also register in the jurisdiction in which the conviction occurred if different from the jurisdiction of residence. The defendant
              shall provide proof of registration to the Probation Officer within 48 hours of registration.

         8.   The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment program, or any
              combination thereof as approved and directed by the Probation Officer. The defendant shall abide by all rules, requirements, and
              conditions of such program, including submission to risk assessment evaluations and physiological testing, such as polygraph and
              Abel testing. The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
              evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the Presentence
              report), to State or local social service agencies (such as the State of California, Department of Social Service), for the purpose of
              the client's rehabilitation.

         9.   As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling or psychiatric
              treatment, or a sex offender treatment program, or any combination thereof to the aftercare contractor during the period of
              community supervision. The defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
              defendant has no ability to pay, no payment shall be required.

         10. The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or
             video games, depicting and/or describing child pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct
             depicting minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing materials
             solely because they are necessary to, and used for, a collateral attack, nor does it prohibit him from possessing materials prepared
             and used for the purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider or the probation
             officer has approved of his possession of the material in advance.

         11. The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or
             video games, depicting or describing child erotica, defined as a person under the age of 18 years, in partial or complete state of
             nudity, in exotic or sexually provocative poses, viewed for the purpose of sexual arousal.

         12. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or probation officer, of
             the defendant's person and any property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell
             phones, other electronic communication or data storage devices or media, effects and other areas under the offender’s control,
             upon reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant, or by any
             probation officer in the lawful discharge of the officer's supervision functions.

         13. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall he open or
             maintain a post office box, without the prior written approval of the Probation Officer.

         14. The defendant shall not contact the victim of the instant offenses by any means, including in person, by mail or electronic means,
             or via third parties. Further, the defendant shall remain at least 100 yards from the victim at all times. If any contact occurs, the
             defendant shall immediately leave the area of contact and report the contact to the Probation Officer.

         15. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools, playgrounds, youth
             centers, video arcade facilities, or other places primarily used by persons under the age of 18.

         16. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any person under the age
             of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the condition that the defendant notify
             said parent or legal guardian of his conviction in the instant offense/prior offense. This provision does not encompass persons
             under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain
             ordinary and usual commercial services.

         17. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or organization that
             causes him to regularly contact persons under the age of 18.

         18. The defendant's employment shall be approved by the Probation Officer, and any change in employment must be pre-approved by
             the Probation Officer. The defendant shall submit the name and address of the proposed employer to the Probation Officer at
             least ten (10) days prior to any scheduled change.

CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 2 of 6
 USA vs.      Ezequiel Christopher Barragan                                     Docket No.:      CR 18-00053-AB


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

It is ordered that the defendant shall pay restitution pursuant to 18 U.S.C. § 3663A. Pursuant to 18 U.S.C. § 3664(d)(5), a final determination of
the victim's losses will be ordered at a deferred restitution hearing after such information becomes available. An amended judgment will be
entered after such determination. A Restitution Hearing is set for Wednesday, January 22, 2020 at 1:30 p.m.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

Defendant informed of his right to appeal.

On the Government's motion, all remaining counts of the underlying Indictment are ordered dismissed.

The Court recommends the defendant be housed at FCI Inglewood, or if it is not available, at FCI Petersburg.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            November 5, 2019
            Date                                                    U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




            November 5, 2019                                  By    C. Badirian
            Filed Date                                              Deputy Clerk




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 6
 USA vs.      Ezequiel Christopher Barragan                                          Docket No.:     CR 18-00053-AB



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
 USA vs.      Ezequiel Christopher Barragan                                      Docket No.:     CR 18-00053-AB



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      Ezequiel Christopher Barragan                                     Docket No.:       CR 18-00053-AB



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
